Citation Nr: 0120996	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a effective date prior to February 10, 
1999, for a 30 percent rating for service-connected residuals 
of frostbite of the feet.

2.  Entitlement to a effective date prior to February 10, 
1999, for a 30 percent rating for service-connected post-
traumatic stress disorder (PTSD).

3.  Entitlement to a effective date prior to February 10, 
1999, for a 10 percent rating for service-connected 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945 and from March 1946 to December 1956.  From November 
1950 to April 1953, he was a prisoner of war of the Communist 
Forces.  His awards and decorations included the Purple Heart 
Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2001, the veteran had a hearing before the undersigned 
member of the Board.


REMAND

Generally, the effective date of a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  A report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it relates to a disability which may establish 
entitlement.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.157, 3.400(o)(1) (2000).  The effective date for an 
increase in rating may the earliest date as of which it is 
ascertainable that an increase in disability has occurred, 
provided that the application therefor is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  A report of VA examination, treatment or 
hospitalization will be accepted as the date of receipt of an 
informal claim for increased benefits for a disability for 
which service connection has previously been established when 
a claim specifying the benefit is received within one year of 
the examination, treatment of hospitalization.  
§ 3.157(b)(1).  

Service connection for sinusitis, residuals of frostbite and 
PTSD has been in effect since 1945, 1959 and 1986, 
respectively.  However, all three of the disabilities had 
been rated as noncompensable prior to a claim by the veteran 
which was received by the VA on February 10, 1999.  

In subsequent rating actions, the RO raised the ratings for 
the veteran's service-connected residuals of frozen feet and 
for his PTSD from noncompensable to 30 percent.  The RO also 
raised the rating for his service-connected sinusitis from 
noncompensable to 10 percent.  The RO assigned an effective 
date of February 10, 1999, for each of those ratings based on 
the date that the veteran's claim for increased ratings had 
been received by the VA.  

During his hearing in May 2001, the veteran claimed that the 
effective date for the ratings should be the date of 
separation in 1956 because he has had the problems since that 
time.  He testified that for the last 10 to 15 years, he had 
received all of his medical treatment through the VA Medical 
Center (VAMC) in New Orleans, Louisiana.  Recent records from 
the New Orleans VAMC reflect treatment for various 
disabilities from July 1998 to April 1999.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  It would be premature for the Board to do 
so, as it could be potentially prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request records from 
the New Orleans VAMC, reflecting 
treatment of the veteran for any of the 
claimed disabilities from January 1998 to 
March 1999. 

2.  Thereafter, the RO should 
readjudicate the issues on appeal. If 
they are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran has 
the right to submit any additional evidence and/or argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


